          Case 14-18161-btb         Doc 222      Entered 08/19/20 14:41:03            Page 1 of 1




      Entered on Docket
    August 19, 2020
___________________________________________________________________

NVB 3011 (Rev. 12/19)


                          UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF NEVADA


 IN RE:                                                    BK−14−18161−btb
                                                           CHAPTER 7
 TIM VARELA, SR.
     aka TIMMY VARELA
     aka TIMMY VARELA SR.                                  ORDER GRANTING
                                                           APPLICATION FOR
                                                           PAYMENT OF UNCLAIMED FUNDS
                                    Debtor(s)




On 08/02/2020, an application was filed for the Claimant(s) for payment of unclaimed funds deposited
with the court, pursuant to 11 U.S.C. Section 347(a). The application and supporting documents establish
that the Claimant(s) are entitled to the unclaimed funds; accordingly, it is hereby
ORDERED that pursuant to 28 U.S.C. Section 2042, the amount(s) of:
$2,853.72 is declared due to:
RAL Money Finders LLC, Assignor Tim Varela, Sr.

IT IS FURTHER ORDERED that the Clerk disburse the funds to the payee at the following address:
RAL Money Finders LLC
8101 Sandy Springs Road, Suite 300
Laurel, MD 20707

The Clerk will disburse these funds not earlier than 14 days after the entry of this order.




                                                     ###
